
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1665
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 30, 2009
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To structure Coast Guard acquisition
		  processes and policies, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Coast Guard Acquisition Reform
			 Act of 2009.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Restrictions on the use of lead systems
				integrators
					Sec. 101. Procurement structure.
					Title II—Coast Guard acquisition policy
					Sec. 201. Operational requirements.
					Sec. 202. Required contract terms.
					Sec. 203. Life-cycle cost estimates.
					Sec. 204. Test and evaluation.
					Sec. 205. Capability standards.
					Sec. 206. Acquisition program reports.
					Sec. 207. Undefinitized contractual actions.
					Sec. 208. Guidance on excessive pass-through
				charges.
					Sec. 209. Acquisition of major capabilities: Alternatives
				analysis.
					Sec. 210. Cost overruns and delays.
					Sec. 211. Report on former Coast Guard officials employed by
				contractors to the agency.
					Sec. 212. Department of Defense consultation.
					Title III—Coast Guard personnel
					Sec. 301. Chief Acquisition Officer.
					Sec. 302. Improvements in Coast Guard acquisition
				management.
					Sec. 303. Recognition of Coast Guard personnel for excellence
				in acquisition.
					Sec. 304. Enhanced status quo officer promotion
				system.
					Sec. 305. Coast Guard acquisition workforce expedited hiring
				authority.
				
			2.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate.
			(2)CommandantThe
			 term Commandant means the Commandant of the Coast Guard.
			(3)Level 1
			 acquisitionThe term Level 1 acquisition
			 means—
				(A)an acquisition by
			 the Coast Guard—
					(i)the
			 estimated life-cycle costs of which exceed $1,000,000,000; or
					(ii)the
			 estimated total acquisition costs of which exceed $300,000,000; or
					(B)any acquisition
			 that the Chief Acquisition Officer of the Coast Guard determines to have a
			 special interest—
					(i)due
			 to—
						(I)the experimental
			 or technically immature nature of the asset;
						(II)the technological
			 complexity of the asset;
						(III)the commitment
			 of resources; or
						(IV)the nature of the
			 capability or set of capabilities to be achieved; or
						(ii)because such
			 acquisition is a joint acquisition.
					(4)Level 2
			 acquisitionThe term Level 2 acquisition means an
			 acquisition by the Coast Guard—
				(A)the estimated
			 life-cycle costs of which are equal to or less than $1,000,000,000, but greater
			 than $300,000,000; or
				(B)the estimated
			 total acquisition costs of which are equal to or less than $300,000,0000, but
			 greater than $100,000,000.
				(5)Life-cycle
			 costThe term life-cycle cost means all costs for
			 development, procurement, construction, and operations and support for a
			 particular capability or asset, without regard to funding source or management
			 control.
			IRestrictions on
			 the use of lead systems integrators
			101.Procurement
			 structure
				(a)In
			 general
					(1)Use of lead
			 systems integratorExcept as provided in subsection (b), the
			 Commandant may not use a private sector entity as a lead systems integrator for
			 an acquisition contract awarded or delivery order or task order issued after
			 the end of the 180-day period beginning on the date of enactment of this
			 Act.
					(2)Full and open
			 competitionThe Commandant and any lead systems integrator
			 engaged by the Coast Guard shall use full and open competition for any
			 acquisition contract awarded after the date of enactment of this Act, unless
			 otherwise excepted in accordance with Federal acquisition laws and regulations
			 promulgated under those laws, including the Federal Acquisition
			 Regulation.
					(3)No effect on
			 Small Business ActNothing in
			 this subsection shall be construed to supersede or otherwise affect the
			 authorities provided by and under the Small Business Act (15 U.S.C. 631 et
			 seq.).
					(b)Exceptions
					(1)National
			 distress and response system modernization program; national security cutters 2
			 and 3Notwithstanding
			 subsections (a) and (e), the Commandant may use a private sector entity as a
			 lead systems integrator for the Coast Guard to complete the National Distress
			 and Response System Modernization Program (otherwise known as the Rescue
			 21 program) and National Security Cutters 2 and 3.
					(2)Completion of
			 acquisition by lead systems integratorNotwithstanding subsection
			 (a), the Commandant may use a private sector entity as a lead systems
			 integrator for the Coast Guard—
						(A)to complete any
			 delivery order or task order, including the exercise of previously established
			 options on a delivery order or task order that was issued to a lead systems
			 integrator on or before the date that is 180 days after the date of enactment
			 of this Act without any change in the quantity of capabilities or assets or the
			 specific type of capabilities or assets covered by the order;
						(B)for a contract
			 awarded after the date that is 180 days after the date of enactment of this Act
			 for acquisition of, or in support of, the HC–130J aircraft, the HH–65 aircraft,
			 or the C4ISR system, if the requirements of subsection (c) are met with respect
			 to such acquisitions;
						(C)for a contract awarded after the date that
			 is 180 days after the date of enactment of this Act for acquisition of, or in
			 support of, Maritime Patrol Aircraft, if the requirements of subsection (c) are
			 met with respect to such an acquisition; and
						(D)for the acquisition of, or in support of,
			 additional National Security Cutters or Maritime Patrol Aircraft, if the
			 Commandant determines that—
							(i)the
			 acquisition is in accordance with Federal acquisition laws and regulations
			 promulgated under those laws, including the Federal Acquisition
			 Regulation;
							(ii)the acquisition and the use of a private
			 sector entity as a lead systems integrator for the acquisition are in the best
			 interest of the Federal Government; and
							(iii)the requirements
			 of subsection (c) are met with respect to such acquisition.
							(3)Report on
			 decision-making processIf the Commandant determines under
			 subparagraph (B), (C), or (D) of subsection (b)(2) that the Coast Guard will
			 use a private sector lead systems integrator for an acquisition, the Commandant
			 shall notify in writing the appropriate congressional committees of the
			 Commandant’s determination and shall provide a detailed rationale for the
			 determination, at least 30 days before the award of a contract or issuance of a
			 delivery order or task order, using a private sector lead systems integrator,
			 including a comparison of the cost of the acquisition through the private
			 sector lead systems integrator with the expected cost if the acquisition were
			 awarded directly to the manufacturer or shipyard. For purposes of that
			 comparison, the cost of award directly to a manufacturer or shipyard shall
			 include the costs of Government contract management and oversight.
					(c)Limitation on
			 lead systems integratorsNeither an entity performing lead
			 systems integrator functions for a Coast Guard acquisition nor a Tier 1
			 subcontractor for any acquisition described in subparagraph (B), (C), or (D) of
			 subsection (b)(2) may have a financial interest in a subcontractor below the
			 Tier 1 subcontractor level unless—
					(1)the subcontractor
			 was selected by the prime contractor through full and open competition for such
			 procurement;
					(2)the procurement
			 was awarded by the lead systems integrator or a subcontractor through full and
			 open competition;
					(3)the procurement
			 was awarded by a subcontractor through a process over which the lead systems
			 integrator or a Tier 1 subcontractor exercised no control; or
					(4)the Commandant has
			 determined that the procurement was awarded in a manner consistent with Federal
			 acquisition laws and regulations promulgated under those laws, including the
			 Federal Acquisition Regulation.
					(d)Rule of
			 constructionThe limitation in subsection (b)(1)(A) on the
			 quantity and specific type of assets to which subsection (b) applies shall not
			 be construed to apply to the modification of the number or type of any
			 sub-systems or other components of a vessel or aircraft described in
			 subparagraph (B), (C), or (D) of subsection (b)(2).
				(e)Termination date
			 for exceptionsExcept as
			 described in subsection (b)(1), the Commandant may not use a private sector
			 entity as a lead systems integrator for acquisition contracts awarded, or task
			 orders or delivery orders issued, after the earlier of—
					(1)September 30,
			 2011; or
					(2)the date on which the Commandant certifies
			 in writing to the appropriate congressional committees that the Coast Guard has
			 available and can retain sufficient acquisition workforce personnel and
			 expertise within the Coast Guard, through an arrangement with other Federal
			 agencies, or through contracts or other arrangements with private sector
			 entities, to perform the functions and responsibilities of the lead systems
			 integrator in an efficient and cost-effective manner.
					IICoast Guard
			 acquisition policy
			201.Operational
			 requirements
				(a)In
			 generalNo Level 1 or Level 2 acquisition program may be
			 initiated by the Coast Guard, and no production contract may be awarded for
			 such an acquisition, unless the Commandant has approved an operational
			 requirement for such acquisition.
				(b)Operational
			 requirement for acquisition programs
					(1)In
			 generalThe Commandant shall establish mature and stable
			 operational requirements for acquisition programs.
					(2)ElementsPrior
			 to establishing operational requirements under paragraph (1), the Commandant
			 shall—
						(A)prepare a
			 preliminary statement of need, a concept of operations, an analysis of
			 alternatives or the equivalent, an estimate of life-cycle costs, and
			 requirements for interoperability with other capabilities and assets within and
			 external to the Coast Guard; and
						(B)in preparing the
			 concept of operations under subparagraph (A), coordinate with acquisition and
			 support professionals, requirements officials, operational users and
			 maintainers, and resource officials who can ensure the appropriate
			 consideration of performance, cost, schedule and risk trade-offs.
						(c)Consideration of
			 trade-offsIn establishing
			 operational requirements under subsection (a), the Commandant shall develop and
			 implement mechanisms to ensure that trade-offs among performance, cost,
			 schedule, and risk are considered in the establishment of operational
			 requirements for development and production of a Level 1 or Level 2
			 acquisition.
				(d)ElementsThe
			 mechanisms required under this section shall ensure at a minimum that Coast
			 Guard officials responsible for acquisition management, budget, and cost
			 estimating functions have the authority to develop cost estimates and raise
			 cost and schedule matters at any point in the process of establishing
			 operational requirements for a Level 1 or Level 2 acquisition.
				202.Required contract
			 terms
				(a)In
			 generalThe Commandant shall ensure that a contract awarded or a
			 delivery order or task order issued for an acquisition of a capability or an
			 asset with an expected service life of 10 years and with a total acquisition
			 cost that is equal to or exceeds $10,000,000 awarded or issued by the Coast
			 Guard after the date of enactment of this Act—
					(1)provides that all certifications for an
			 end-state capability or asset under such contract, delivery order, or task
			 order, respectively, will be conducted by the Commandant or an independent
			 third party, and that self-certification by a contractor or subcontractor is
			 not allowed;
					(2)requires that the
			 Commandant shall maintain the authority to establish, approve, and maintain
			 technical requirements;
					(3)requires that any
			 measurement of contractor and subcontractor performance be based on the status
			 of all work performed, including the extent to which the work performed met all
			 performance, cost, and schedule requirements;
					(4)specifies that,
			 for the acquisition or upgrade of air, surface, or shore capabilities and
			 assets for which compliance with TEMPEST certification is a requirement, the
			 standard for determining such compliance will be the air, surface, or shore
			 standard then used by the Department of the Navy for that type of capability or
			 asset; and
					(5)for any contract
			 awarded to acquire an Offshore Patrol Cutter, includes provisions specifying
			 the service life, fatigue life, and days underway in general Atlantic and North
			 Pacific Sea conditions, maximum range, and maximum speed the cutter will be
			 built to achieve.
					(b)Prohibited
			 contract provisionsThe Commandant shall ensure that any contract
			 awarded or delivery order or task order issued by the Coast Guard after the
			 date of enactment of this Act does not include any provision allowing for
			 equitable adjustment that differs from the Federal Acquisition
			 Regulation.
				(c)Extension of
			 programAny contract, contract modification, or award term
			 extending a contract with a lead systems integrator—
					(1)shall not include
			 any minimum requirements for the purchase of a given or determinable number of
			 specific capabilities or assets; and
					(2)shall be reviewed by an independent third
			 party with expertise in acquisition management, and the results of that review
			 shall be submitted to the appropriate congressional committees at least 60 days
			 prior to the award of the contract, contract modification, or award
			 term.
					203.Life-cycle cost
			 estimates
				(a)In
			 generalThe Commandant shall implement mechanisms to ensure the
			 development and regular updating of life-cycle cost estimates for each
			 acquisition with a total acquisition cost that equals or exceeds $10,000,000
			 and an expected service life of 10 years, and to ensure that these estimates
			 are considered in decisions to develop or produce new or enhanced capabilities
			 and assets.
				(b)Types of
			 estimatesIn addition to life-cycle cost estimates that may be
			 developed by acquisition program offices, the Commandant shall require that an
			 independent life-cycle cost estimate be developed for each Level 1 or Level 2
			 acquisition program or project.
				(c)Required
			 updatesFor each Level 1 or Level 2 acquisition program or
			 project the Commandant shall require that life-cycle cost estimates shall be
			 updated before each milestone decision is concluded and the program or project
			 enters a new acquisition phase.
				204.Test and
			 evaluation
				(a)Test and
			 Evaluation Master Plan
					(1)In
			 generalFor any Level 1 or Level 2 acquisition program or project
			 the Coast Guard Chief Acquisition Officer must approve a Test and Evaluation
			 Master Plan specific to the acquisition program or project for the capability,
			 asset, or sub-systems of the capability or asset and intended to minimize
			 technical, cost, and schedule risk as early as practicable in the development
			 of the program or project.
					(2)Test and
			 evaluation strategyThe TEMP shall—
						(A)set forth an
			 integrated test and evaluation strategy that will verify that capability-level
			 or asset-level and sub-system-level design and development, including
			 performance and supportability, have been sufficiently proven before the
			 capability, asset, or sub-system of the capability or asset is approved for
			 production; and
						(B)require that
			 adequate developmental tests and evaluations and operational tests and
			 evaluations established under subparagraph (A) are performed to inform
			 production decisions.
						(3)Other components
			 of TEMPAt a minimum, the TEMP shall identify—
						(A)the key
			 performance parameters to be resolved through the integrated test and
			 evaluation strategy;
						(B)critical
			 operational issues to be assessed in addition to the key performance
			 parameters;
						(C)specific
			 development test and evaluation phases and the scope of each phase;
						(D)modeling and
			 simulation activities to be performed, if any, and the scope of such
			 activities;
						(E)early operational
			 assessments to be performed, if any, and the scope of such assessments;
						(F)operational test
			 and evaluation phases;
						(G)an estimate of the
			 resources, including funds, that will be required for all test, evaluation,
			 assessment, modeling, and simulation activities; and
						(H)the Government
			 entity or independent entity that will perform the test, evaluation,
			 assessment, modeling, and simulation activities.
						(4)UpdateThe
			 Coast Guard Chief Acquisition Officer shall approve an updated TEMP whenever
			 there is a revision to program or project test and evaluation strategy, scope,
			 or phasing.
					(5)LimitationThe
			 Coast Guard may not—
						(A)proceed past that
			 phase of the acquisition process that entails approving the supporting
			 acquisition of a capability or asset before the TEMP is approved by the Coast
			 Guard Chief Acquisition Officer; or
						(B)award any production contract for a
			 capability, asset, or sub-system for which a TEMP is required under this
			 subsection before the TEMP is approved by the Coast Guard Chief Acquisition
			 Officer.
						(b)Tests and
			 evaluations
					(1)In
			 generalThe Commandant shall
			 ensure that the Coast Guard conducts developmental tests and evaluations and
			 operational tests and evaluations of a capability or asset and the sub-systems
			 of the capability or asset for which a TEMP has been prepared under subsection
			 (a).
					(2)Use of third
			 partiesThe Commandant shall
			 ensure that the Coast Guard uses third parties with expertise in testing and
			 evaluating the capabilities or assets and the sub-systems of the capabilities
			 or assets being acquired to conduct developmental tests and evaluations and
			 operational tests and evaluations whenever the Coast Guard lacks the capability
			 to conduct the tests and evaluations required by a TEMP.
					(3)Communication of
			 safety concernsThe Commandant shall require that safety concerns
			 identified during developmental or operational tests and evaluations or through
			 independent or Government-conducted design assessments of capabilities or
			 assets and sub-systems of capabilities or assets to be acquired by the Coast
			 Guard shall be communicated as soon as practicable, but not later than 30 days
			 after the completion of the test or assessment event or activity that
			 identified the safety concern, to the program manager for the capability or
			 asset and the sub-systems concerned and to the Coast Guard Chief Acquisition
			 Officer.
					(4)Reporting of
			 safety concernsAny safety
			 concerns that have been reported to the Chief Acquisition Officer for an
			 acquisition program or project shall be reported by the Commandant to the
			 appropriate congressional committees at least 90 days before the award of any
			 contract or issuance of any delivery order or task order for low, initial, or
			 full-rate production of the capability or asset concerned if they will remain
			 uncorrected or unmitigated at the time such a contract is awarded or delivery
			 order or task order is issued. The report shall include a justification for the
			 approval of that level of production of the capability or asset before the
			 safety concern is corrected or mitigated. The report shall also include an
			 explanation of the actions that will be taken to correct or mitigate the safety
			 concern, the date by which those actions will be taken, and the adequacy of
			 current funding to correct or mitigate the safety concern.
					(5)Asset already in
			 low, initial, or full-rate productionIf operational test and evaluation on a
			 capability or asset already in low, initial, or full-rate production identifies
			 a safety concern with the capability or asset or any sub-systems of the
			 capability or asset not previously identified during developmental or
			 operational test and evaluation, the Commandant shall—
						(A)notify the program
			 manager and the Chief Acquisition Officer of the safety concern as soon as
			 practicable, but not later than 30 days after the completion of the test and
			 evaluation event or activity that identified the safety concern; and
						(B)notify the
			 appropriate congressional Committee of the safety concern not later than 30
			 days after notification is made to the program manager and Chief Acquisition
			 Officer, and include in such notification—
							(i)an explanation of the actions that will be
			 taken to correct or mitigate the safety concern in all capabilities or assets
			 and sub-systems of the capabilities or assets yet to be produced, and the date
			 by which those actions will be taken;
							(ii)an
			 explanation of the actions that will be taken to correct or mitigate the safety
			 concern in previously produced capabilities or assets and sub-systems of the
			 capabilities or assets, and the date by which those actions will be taken;
			 and
							(iii)an
			 assessment of the adequacy of current funding to correct or mitigate the safety
			 concern in capabilities or assets and sub-systems of the capabilities or assets
			 and in previously produced capabilities or assets and sub-systems.
							(c)DefinitionsIn
			 this section:
					(1)developmental
			 test and evaluationThe term developmental test and
			 evaluation means—
						(A)the testing of a capability or asset and
			 the sub-systems of the capability or asset to determine whether they meet all
			 contractual performance requirements, including technical performance
			 requirements, supportability requirements, and interoperability requirements
			 and related specifications; and
						(B)the evaluation of
			 the results of such testing.
						(2)Operational test
			 and evaluationThe term operational test and
			 evaluation means—
						(A)the testing of a
			 capability or asset and the sub-systems of the capability or asset, under
			 conditions similar to those in which the capability or asset and subsystems
			 will actually be deployed, for the purpose of determining the effectiveness and
			 suitability of the capability or asset and sub-systems for use by typical Coast
			 Guard users to conduct those missions for which the capability or asset and
			 sub-systems are intended to be used; and
						(B)the evaluation of
			 the results of such testing.
						(3)Safety
			 concernThe term
			 safety concern means any hazard associated with a capability or
			 asset or a sub-system of a capability or asset that is likely to cause serious
			 bodily injury or death to a typical Coast Guard user in testing, maintaining,
			 repairing, or operating the capability, asset, or sub-system or any hazard
			 associated with the capability, asset, or sub-system that is likely to cause
			 major damage to the capability, asset, or sub-system during the course of its
			 normal operation by a typical Coast Guard user.
					(4)TEMPThe term TEMP means a Test
			 and Evaluation Master Plan for which approval is required under this
			 section.
					205.Capability
			 standards
				(a)Cutter
			 classificationThe Commandant shall cause each cutter, other than
			 a National Security Cutter, acquired by the Coast Guard and delivered after the
			 date of enactment of this Act to be classed by the American Bureau of Shipping
			 before final acceptance.
				(b)Tempest
			 testingThe Commandant shall—
					(1)cause all
			 electronics on all aircraft, surface, and shore capabilities and assets that
			 require TEMPEST certification and that are delivered after the date of
			 enactment of this Act to be tested in accordance with TEMPEST standards and
			 communication security (COMSEC) standards by an independent third party that is
			 authorized by the Federal Government to perform such testing; and
					(2)certify that the
			 capabilities and assets meet all applicable TEMPEST requirements.
					(c)National
			 Security Cutters
					(1)National
			 Security Cutters 1 and 2Not later than 90 days before the Coast
			 Guard awards any contract or issues any delivery order or task order to
			 strengthen the hull of either of National Security Cutter 1 or 2 to resolve the
			 structural design and performance issues identified in the Department of
			 Homeland Security Inspector General’s report OIG–07–23 dated January 2007, the
			 Commandant shall submit to the appropriate congressional committees and the
			 Committee on Homeland Security of the House of Representatives all results of
			 an assessment of the proposed hull strengthening design conducted by the Coast
			 Guard, including—
						(A)a description in
			 detail of the extent to which the hull strengthening measures to be implemented
			 on those cutters will enable the cutters to meet contract and performance
			 requirements;
						(B)a cost benefit
			 analysis of the proposed hull strengthening measures for National Security
			 Cutters 1 and 2; and
						(C)a description of
			 any operational restrictions that would have to be applied to either National
			 Security Cutter 1 or 2 if the proposed hull strengthening measures were not
			 implemented on either cutter.
						(2)Other
			 vesselsThe Commandant shall cause the design and construction of
			 each National Security Cutter, other than National Security Cutters 1, 2, and
			 3, to be assessed by an independent third party with expertise in vessel design
			 and construction certification.
					(d)Aircraft
			 airworthinessThe Commandant
			 shall cause all aircraft and aircraft engines acquired by the Coast Guard and
			 delivered after the date of enactment of this Act to be assessed for
			 airworthiness by an independent third party with expertise in aircraft and
			 aircraft engine certification, before final acceptance.
				206.Acquisition
			 program reportsAny Coast
			 Guard Level 1 or Level 2 acquisition program or project may not begin to obtain
			 any capability or asset or proceed beyond that phase of its development that
			 entails approving the supporting acquisition until the Commandant submits to
			 the appropriate congressional committees the following:
				(1)The key
			 performance parameters, the key system attributes, and the operational
			 performance attributes of the capability and asset to be acquired under the
			 proposed acquisition program or project will be built to achieve.
				(2)A
			 detailed list of the systems or other capabilities with which the capability or
			 asset to be acquired is intended to be interoperable, including an explanation
			 of the attributes of interoperability.
				(3)The anticipated
			 acquisition program baseline and acquisition unit cost for the capability or
			 asset to be produced and deployed under the program or project.
				(4)A
			 detailed schedule for the acquisition process showing when all capability and
			 asset acquisitions are to be completed and when all acquired capabilities and
			 assets are to be initially and fully deployed.
				207.Undefinitized
			 contractual actions
				(a)In
			 generalThe Coast Guard may not enter into an undefinitized
			 contractual action unless such action is directly approved by the Head of
			 Contracting Activity of the Coast Guard.
				(b)Requests for
			 Undefinitized Contractual ActionsAny request to the Head of
			 Contracting Activity for approval of an undefinitized contractual action
			 covered under subsection (a) must include a description of the anticipated
			 effect on requirements of the Coast Guard if a delay is incurred for the
			 purposes of determining contractual terms, specifications, and price before
			 performance is begun under the contractual action.
				(c)Requirements for
			 Undefinitized Contractual Actions
					(1)Deadline for
			 agreement on terms, specifications, and priceA contracting
			 officer of the Coast Guard may not enter into an undefinitized contractual
			 action unless the contractual action provides for agreement upon contractual
			 terms, specification, and price by the earlier of—
						(A)the end of the
			 180-day period beginning on the date on which the contractor submits a
			 qualifying proposal to definitize the contractual terms, specifications, and
			 price; or
						(B)the date on which
			 the amount of funds obligated under the contractual action is equal to more
			 than 50 percent of the negotiated overall ceiling price for the contractual
			 action.
						(2)Limitation on
			 obligations
						(A)In
			 generalExcept as provided in subparagraph (B), the contracting
			 officer for an undefinitized contractual action may not obligate under such
			 contractual action an amount that exceeds 50 percent of the negotiated overall
			 ceiling price until the contractual terms, specifications, and price are
			 definitized for such contractual action.
						(B)ExceptionNotwithstanding
			 subparagraph (A), if a contractor submits a qualifying proposal to definitize
			 an undefinitized contractual action before an amount that exceeds 50 percent of
			 the negotiated overall ceiling price is obligated on such action, the
			 contracting officer for such action may not obligate with respect to such
			 contractual action an amount that exceeds 75 percent of the negotiated overall
			 ceiling price until the contractual terms, specifications, and price are
			 definitized for such contractual action.
						(3)WaiverThe
			 Commandant may waive the application of this subsection with respect to a
			 contract if the Commandant determines that the waiver is necessary to
			 support—
						(A)a contingency
			 operation (as that term is defined in section 101(a)(13) of title 10, United
			 States Code);
						(B)an operation in
			 response to an emergency that poses an unacceptable threat to human health or
			 safety or to the marine environment; or
						(C)an operation in
			 response to a natural disaster or major disaster or emergency designated by the
			 President under the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5121 et seq.).
						(4)Limitation on
			 ApplicationThis subsection does not apply to an undefinitized
			 contractual action for the purchase of initial spares.
					(d)Inclusion of
			 nonurgent requirementsRequirements for spare parts and support
			 equipment that are not needed on an urgent basis may not be included in an
			 undefinitized contractual action by the Coast Guard for spare parts and support
			 equipment that are needed on an urgent basis unless the Commandant approves
			 such inclusion as being—
					(1)good business
			 practice; and
					(2)in the best
			 interests of the United States.
					(e)Modification of
			 scopeThe scope of an undefinitized contractual action under
			 which performance has begun may not be modified unless the Commandant approves
			 such modification as being—
					(1)good business
			 practice; and
					(2)in the best
			 interests of the United States.
					(f)Allowable
			 profitThe Commandant shall ensure that the profit allowed on an
			 undefinitized contractual action for which the final price is negotiated after
			 a substantial portion of the performance required is completed reflects—
					(1)the possible
			 reduced cost risk of the contractor with respect to costs incurred during
			 performance of the contract before the final price is negotiated; and
					(2)the reduced cost risk of the contractor
			 with respect to costs incurred during performance of the remaining portion of
			 the contract.
					(g)DefinitionsIn
			 this section:
					(1)Undefinitized
			 contractual action
						(A)In
			 generalExcept as provided in subparagraph (B), the term
			 undefinitized contractual action means a new procurement action
			 entered into by the Coast Guard for which the contractual terms,
			 specifications, or price are not agreed upon before performance is begun under
			 the action.
						(B)ExclusionSuch
			 term does not include contractual actions with respect to the following:
							(i)Foreign military
			 sales.
							(ii)Purchases in an
			 amount not in excess of the amount of the simplified acquisition
			 threshold.
							(iii)Special access
			 programs.
							(2)qualifying
			 proposalThe term qualifying proposal means a
			 proposal that contains sufficient information to enable complete and meaningful
			 audits of the information contained in the proposal as determined by the
			 contracting officer.
					208.Guidance on
			 excessive pass-through charges
				(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Commandant shall issue guidance to ensure that pass-through
			 charges on contracts, subcontracts, delivery orders, and task orders that are
			 entered into with a private entity acting as a lead systems integrator by or on
			 behalf of the Coast Guard are not excessive in relation to the cost of work
			 performed by the relevant contractor or subcontractor. The guidance shall, at a
			 minimum—
					(1)set forth clear
			 standards for determining when no, or negligible, value has been added to a
			 contract by a contractor or subcontractor;
					(2)set forth
			 procedures for preventing the payment by the Government of excessive
			 pass-through charges; and
					(3)identify any
			 exceptions determined by the Commandant to be in the best interest of the
			 Government.
					(b)Excessive
			 pass-through charge definedIn this section the term
			 excessive pass-through charge, with respect to a contractor or
			 subcontractor that adds no, or negligible, value to a contract or subcontract,
			 means a charge to the Government by the contractor or subcontractor that is for
			 overhead or profit on work performed by a lower-tier contractor or
			 subcontractor, other than reasonable charges for the direct costs of managing
			 lower-tier contractors and subcontracts and overhead and profit based on such
			 direct costs.
				(c)Application of
			 guidanceThe guidance under this subsection shall apply to
			 contracts awarded to a private entity acting as a lead systems integrator by or
			 on behalf of the Coast Guard on or after the date that is 360 days after the
			 date of enactment of this Act.
				209.Acquisition of
			 major capabilities: Alternatives analysisThe Coast Guard may not acquire an
			 experimental or technically immature capability or asset or implement a Level 1
			 or Level 2 acquisition, unless it has conducted an alternatives analysis for
			 the capability or asset to be acquired in the concept and technology
			 development phase of the acquisition process for the capability or asset. Such
			 analysis shall be conducted by a federally funded research and development
			 center, a qualified entity of the Department of Defense, or a similar
			 independent third party entity that has appropriate acquisition expertise. Such
			 alternatives analysis shall include—
				(1)an assessment of
			 the technical maturity of the capability or asset and technical and other
			 risks;
				(2)an examination of
			 capability, interoperability, and other advantages and disadvantages;
				(3)an evaluation of
			 whether different combinations or quantities of specific capabilities or assets
			 could meet the Coast Guard’s overall performance needs;
				(4)a
			 discussion of key assumptions and variables, and sensitivity to change in such
			 assumptions and variables;
				(5)when an
			 alternative is an existing capability, asset, or prototype, an evaluation of
			 relevant safety and performance records and costs;
				(6)a
			 calculation of life-cycle costs, including—
					(A)an examination of
			 development costs and the levels of uncertainty associated with such estimated
			 costs;
					(B)an examination of
			 likely production and deployment costs and the levels of uncertainty associated
			 with such estimated costs;
					(C)an examination of
			 likely operating and support costs and the levels of uncertainty associated
			 with such estimated costs;
					(D)if they are likely
			 to be significant, an examination of likely disposal costs and the levels of
			 uncertainty associated with such estimated costs; and
					(E)such additional
			 measures the Commandant determines to be necessary for appropriate evaluation
			 of the capability or asset; and
					(7)the business case
			 for each viable alternative.
				210.Cost overruns and
			 delays
				(a)In
			 generalThe Commandant shall
			 submit a report to the appropriate congressional committees as soon as
			 possible, but not later than 30 days, after the Chief Acquisition Officer of
			 the Coast Guard becomes aware of the breach of an acquisition program baseline
			 for any Level 1 or Level 2 acquisition program, by—
					(1)a
			 likely cost overrun greater than 10 percent of the acquisition program baseline
			 for that individual capability or asset or a class of capabilities or
			 assets;
					(2)a
			 likely delay of more than 180 days in the delivery schedule for any individual
			 capability or asset or class of capabilities or assets; or
					(3)an anticipated
			 failure for any individual capability or asset or class of capabilities or
			 assets to satisfy any key performance threshold or parameter under the
			 acquisition program baseline.
					(b)ContentThe
			 report submitted under subsection (a) shall include—
					(1)a
			 detailed description of the breach and an explanation of its cause;
					(2)the projected
			 impact to performance, cost, and schedule;
					(3)an updated
			 acquisition program baseline and the complete history of changes to the
			 original acquisition program baseline;
					(4)the updated
			 acquisition schedule and the complete history of changes to the original
			 schedule;
					(5)a
			 full life-cycle cost analysis for the capability or asset or class of
			 capabilities or assets;
					(6)a
			 remediation plan identifying corrective actions and any resulting issues or
			 risks; and
					(7)a
			 description of how progress in the remediation plan will be measured and
			 monitored.
					(c)Substantial
			 variances in costs or scheduleIf a likely cost overrun is greater than 20
			 percent or a likely delay is greater than 12 months from the costs and schedule
			 described in the acquisition program baseline for any Level 1 or Level 2
			 acquisition program or project of the Coast Guard, the Commandant shall include
			 in the report a written certification, with a supporting explanation,
			 that—
					(1)the capability or asset or capability or
			 asset class to be acquired under the program or project is essential to the
			 accomplishment of Coast Guard missions;
					(2)there are no
			 alternatives to such capability or asset or capability or asset class which
			 will provide equal or greater capability in both a more cost-effective and
			 timely manner;
					(3)the new
			 acquisition schedule and estimates for total acquisition cost are reasonable;
			 and
					(4)the management
			 structure for the acquisition program is adequate to manage and control
			 performance, cost, and schedule.
					211.Report on
			 former Coast Guard officials employed by contractors to the agency
				(a)Report
			 requiredNot later than
			 December 31, 2009, and annually thereafter, the Comptroller General of the
			 United States shall submit a report to the appropriate congressional committees
			 on the employment during the preceding year by Coast Guard contractors of
			 individuals who were Coast Guard officials in the previous 5-year period. The
			 report shall assess the extent to which former Coast Guard officials were
			 provided compensation by Coast Guard contractors in the preceding calendar
			 year.
				(b)Objectives of
			 reportAt a minimum, the report required by this section shall
			 assess the extent to which former Coast Guard officials who receive
			 compensation from Coast Guard contractors have been assigned by those
			 contractors to work on contracts or programs between the contractor and the
			 Coast Guard, including contracts or programs for which the former official
			 personally had oversight responsibility or decision-making authority when they
			 served in or worked for the Coast Guard.
				(c)Confidentiality
			 requirementThe report required by this subsection shall not
			 include the names of the former Coast Guard officials who receive compensation
			 from Coast Guard contractors.
				(d)Access to
			 informationA Coast Guard contractor shall provide the
			 Comptroller General access to information requested by the Comptroller General
			 for the purpose of conducting the study required by this section.
				(e)DefinitionsIn
			 this section:
					(1)Coast Guard
			 contractorThe term Coast Guard contractor
			 includes any person that received at least $10,000,000 in contractor awards
			 from the Coast Guard in the calendar year covered by the annual report.
					(2)Coast Guard
			 officialThe term Coast Guard official includes
			 former officers of the Coast Guard who were compensated at a rate of pay for
			 grade O–7 or above during the calendar year prior to the date on which they
			 separated from the Coast Guard, and former civilian employees of the Coast
			 Guard who served at any level of the Senior Executive Service under subchapter
			 VIII of chapter 53 of title 5, United States Code, during the calendar year
			 prior to the date on which they separated from the Coast Guard.
					212.Department of
			 Defense consultation
				(a)In
			 generalThe Commandant shall
			 make arrangements as appropriate with the Secretary of Defense for support in
			 contracting and management of Coast Guard acquisition programs. The Commandant
			 shall also seek opportunities to make use of Department of Defense contracts,
			 and contracts of other appropriate agencies, to obtain the best possible price
			 for capabilities and assets acquired for the Coast Guard.
				(b)Inter-Service
			 Technical AssistanceThe Commandant may enter into a memorandum
			 of understanding or a memorandum of agreement with the Secretary of the Navy to
			 obtain the assistance of the Office of the Assistant Secretary of the Navy for
			 Research, Development, and Acquisition, including the Navy Systems Commands,
			 with the oversight of Coast Guard major acquisition programs. Such memorandum
			 of understanding or memorandum of agreement shall, at a minimum, provide
			 for—
					(1)the exchange of
			 technical assistance and support that the Coast Guard Chief Acquisition
			 Officer, Coast Guard Chief Engineer, and the Coast Guard Chief Information
			 Officer may identify;
					(2)the use, as
			 appropriate, of Navy technical expertise; and
					(3)the temporary
			 assignment or exchange of personnel between the Coast Guard and the Office of
			 the Assistant Secretary of the Navy for Research, Development, and Acquisition,
			 including Naval Systems Commands, to facilitate the development of organic
			 capabilities in the Coast Guard.
					(c)Technical
			 requirement approval proceduresThe Coast Guard Chief Acquisition
			 Officer shall adopt, to the extent practicable, procedures that are similar to
			 those used by the senior procurement executive of the Department of the Navy to
			 approve all technical requirements.
				(d)AssessmentWithin
			 180 days after the date of enactment of this Act, the Comptroller General shall
			 transmit a report to the appropriate congressional committees that—
					(1)contains an
			 assessment of current Coast Guard acquisition and management capabilities to
			 manage Level 1 and Level 2 acquisitions;
					(2)includes
			 recommendations as to how the Coast Guard can improve its acquisition
			 management, either through internal reforms or by seeking acquisition expertise
			 from the Department of Defense; and
					(3)addresses
			 specifically the question of whether the Coast Guard can better leverage
			 Department of Defense or other agencies’ contracts that would meet the needs of
			 Level 1 or Level 2 acquisitions in order to obtain the best possible
			 price.
					IIICoast Guard
			 personnel
			301.Chief Acquisition
			 Officer
				(a)In
			 GeneralChapter 3 of title 14, United States Code, is amended by
			 adding at the end the following:
					
						55.Chief
				Acquisition Officer
							(a)Establishment of
				Chief Acquisition OfficerThere shall be in the Coast Guard a
				Chief Acquisition Officer selected by the Commandant who shall be a Rear
				Admiral or civilian from the Senior Executive Service (career reserved) and who
				meets the qualifications set forth under subsection (b). The Chief Acquisition
				Officer shall serve at the Assistant Commandant level and have acquisition
				management as that individual’s primary duty.
							(b)Qualifications
								(1)The Chief
				Acquisition Officer and any Flag Officer serving in the Acquisitions
				Directorate shall be an acquisition professional with a program manager level
				III certification and must have at least 10 years experience in an acquisition
				position, of which at least 4 years were spent in one of the following
				qualifying positions:
									(A)Program executive
				officer.
									(B)Program manager of
				a Level 1 or Level 2 acquisition.
									(C)Deputy program
				manager of a Level 1 or Level 2 acquisition.
									(D)Project manager for a Level 1 or Level 2
				acquisition.
									(E)Any other
				acquisition position of significant responsibility in which the primary duties
				are supervisory or management duties.
									(2)The Commandant
				shall periodically publish a list of the positions designated under this
				subsection.
								(c)Authority and
				functions of the Chief Acquisition OfficerThe functions of the
				Chief Acquisition Officer shall include—
								(1)monitoring the
				performance of programs and projects on the basis of applicable performance
				measurements and advising the Commandant, through the chain of command,
				regarding the appropriate business strategy to achieve the missions of the
				Coast Guard;
								(2)maximizing the use
				of full and open competition at the prime contract and subcontract levels in
				the acquisition of property, capabilities, assets, and services by the Coast
				Guard by establishing policies, procedures, and practices that ensure that the
				Coast Guard receives a sufficient number of sealed bids or competitive
				proposals from responsible sources to fulfill the Government’s requirements,
				including performance and delivery schedules, at the lowest cost or best value
				considering the nature of the property, capability, asset, or service
				procured;
								(3)making acquisition
				decisions in concurrence with the technical authority of the Coast Guard, as
				designated by the Commandant, and consistent with all other applicable laws and
				decisions establishing procedures within the Coast Guard;
								(4)ensuring the use
				of detailed performance specifications in instances in which performance based
				contracting is used;
								(5)managing the
				direction of acquisition policy for the Coast Guard, including implementation
				of the unique acquisition policies, regulations, and standards of the Coast
				Guard;
								(6)developing and
				maintaining an acquisition career management program in the Coast Guard to
				ensure that there is an adequate acquisition workforce;
								(7)assessing the
				requirements established for Coast Guard personnel regarding knowledge and
				skill in acquisition resources and management and the adequacy of such
				requirements for facilitating the achievement of the performance goals
				established for acquisition management;
								(8)developing
				strategies and specific plans for hiring, training, and professional
				development; and
								(9)reporting to the
				Commandant, through the chain of command, on the progress made in improving
				acquisition management
				capability.
								.
				(b)Application of
			 qualification requirementSection 55(b) of title 14, United
			 States Code, as amended by this section, shall apply beginning October 1,
			 2011.
				(c)Clerical
			 AmendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following:
					
						
							55. Chief Acquisition
				Officer.
						
						.
				(d)Elevation of
			 disputes to the chief acquisition officerWithin 45 days after
			 the elevation to the Chief Acquisition Officer of any design or other dispute
			 regarding a Level 1 or Level 2 acquisition, the Commandant shall provide to the
			 appropriate congressional committees a detailed description of the issue and
			 the rationale underlying the decision taken by the Chief Acquisition Officer to
			 resolve the issue.
				(e)Special rate
			 supplements
					(1)Requirement to
			 establishNot later than 1 year after the date of enactment of
			 this Act and in accordance with part 9701.333 of title 5, Code of Federal
			 Regulations, the Commandant shall establish special rate supplements that
			 provide higher pay levels for employees necessary to carry out the amendment
			 made by this section.
					(2)Subject to
			 appropriationsThe requirement under paragraph (1) is subject to
			 the availability of appropriations.
					302.Improvements in
			 Coast Guard acquisition management
				(a)Program and
			 project managersAn
			 individual may not be assigned as the program manager for a Level 1 or Level 2
			 acquisition unless the individual holds a Level III acquisition certification
			 as a program manager.
				(b)Integrated
			 product teamsIntegrated product teams, and all teams that
			 oversee integrated product teams, shall be chaired by officers, members, or
			 employees of the Coast Guard.
				(c)Technical
			 authorityThe Commandant shall maintain or designate the
			 technical authority to establish, approve, and maintain technical requirements.
			 Any such designation shall be made in writing and may not be delegated to the
			 authority of the Chief Acquisition Officer established by section 55 of title
			 14, United States Code.
				(d)Designation of
			 positions in the acquisition workforce
					(1)In
			 generalThe Commandant shall
			 designate a sufficient number of positions to be in the Coast Guard’s
			 acquisition workforce to perform acquisition-related functions at Coast Guard
			 headquarters and field activities.
					(2)Required
			 positionsIn designating
			 positions under subsection (a), the Commandant shall include, at a minimum,
			 positions encompassing the following competencies and functions:
						(A)Program
			 management.
						(B)Systems planning,
			 research, development, engineering, and testing.
						(C)Procurement,
			 including contracting.
						(D)Industrial and
			 contract property management.
						(E)Life-cycle
			 logistics.
						(F)Quality control
			 and assurance.
						(G)Manufacturing and
			 production.
						(H)Business, cost
			 estimating, financial management, and auditing.
						(I)Acquisition
			 education, training, and career development.
						(J)Construction and
			 facilities engineering.
						(K)Testing and
			 evaluation.
						(3)Acquisition
			 Management Headquarter ActivitiesThe Commandant shall also designate as
			 positions in the acquisition workforce under paragraph (1) those
			 acquisition-related positions located at Coast Guard headquarters units.
					(4)Appropriate
			 expertise requiredThe Commandant shall ensure that each
			 individual assigned to a position in the acquisition workforce has the
			 appropriate expertise to carry out the responsibilities of that
			 position.
					(e)Management
			 Information System
					(1)In
			 generalThe Commandant shall establish a management information
			 system capability to improve acquisition workforce management and
			 reporting.
					(2)Information
			 maintainedInformation maintained with such capability shall
			 include the following standardized information on individuals assigned to
			 positions in the workforce:
						(A)Qualifications,
			 assignment history, and tenure of those individuals assigned to positions in
			 the acquisition workforce or holding acquisition-related certifications.
						(B)Promotion rates
			 for officers and members of the Coast Guard in the acquisition
			 workforce.
						(f)Report on
			 adequacy of acquisition workforce
					(1)In
			 generalThe Commandant shall
			 report to the Congress by July 1 of each year on the scope of the acquisition
			 activities to be performed in the next fiscal year and on the adequacy of the
			 current acquisition workforce to meet that anticipated workload.
					(2)ContentsThe
			 report shall—
						(A)specify the number
			 of officers, members, and employees of the Coast Guard currently and planned to
			 be assigned to each position designated under subsection (d); and
						(B)identify positions
			 that are understaffed to meet the anticipated acquisition workload, and actions
			 that will be taken to correct such understaffing.
						(g)Appointments to
			 Acquisition PositionsThe Commandant shall ensure that no
			 requirement or preference for officers or members of the Coast Guard is used in
			 the consideration of persons for positions in the acquisition workforce.
				(h)Career
			 Paths
					(1)identification
			 of career pathsTo establish acquisition management as a core
			 competency of the Coast Guard, the Commandant shall—
						(A)ensure that career
			 paths for officers, members, and employees of the Coast Guard who wish to
			 pursue careers in acquisition are identified in terms of the education,
			 training, experience, and assignments necessary for career progression of those
			 officers, members, and employees to the most senior positions in the
			 acquisition workforce; and
						(B)publish
			 information on such career paths.
						(2)Promotion
			 parityThe Commandant shall ensure that promotion parity is
			 established for officers and members of the Coast Guard who have been assigned
			 to the acquisition workforce relative to officers and members who have not been
			 assigned to the acquisition workforce.
					(i)Balanced
			 Workforce PolicyIn the
			 development of acquisition workforce policies under this section with respect
			 to any civilian employees or applicants for employment, the Commandant shall,
			 consistent with the merit system principles set out in paragraphs (1) and (2)
			 of section 2301(b) of title 5, United States Code, take into consideration the
			 need to maintain a balanced workforce in which women and members of racial and
			 ethnic minority groups are appropriately represented in Government
			 service.
				(j)Guidance on
			 tenure and accountability of program managers
					(1)Issuance of
			 guidanceNot later than 1
			 year after the date of enactment of this Act, the Commandant shall issue
			 guidance to address the qualifications, resources, responsibilities, tenure,
			 and accountability of program managers for the management of acquisition
			 programs and projects. The guidance shall address, at a minimum—
						(A)the qualifications
			 that shall be required of program managers, including the number of years of
			 acquisition experience and the professional training levels to be required of
			 those appointed to program management positions;
						(B)authorities
			 available to program managers, including, to the extent appropriate, the
			 authority to object to the addition of new program requirements that would be
			 inconsistent with the parameters established for an acquisition program;
			 and
						(C)the extent to
			 which a program manager who initiates a new program or project will continue in
			 management of that program or project without interruption until the delivery
			 of the first production units of the program.
						(2)Strategy
						(A)In
			 generalNot later than 18
			 months after the date of enactment of this Act, the Commandant shall develop a
			 comprehensive strategy for enhancing the role of Coast Guard program managers
			 in developing and carrying out acquisition programs.
						(B)Matters to be
			 addressedThe strategy required by this section shall address, at
			 a minimum—
							(i)the
			 creation of a specific career path and career opportunities for individuals who
			 are or may become program managers, including the rotational assignments that
			 will be provided to program managers;
							(ii)the
			 provision of enhanced training and educational opportunities for individuals
			 who are or may become program managers;
							(iii)the provision of
			 mentoring support to current and future program managers by experienced senior
			 executives and program managers within the Coast Guard, and through rotational
			 assignments to the Department of Defense;
							(iv)the
			 methods by which the Coast Guard will collect and disseminate best practices
			 and lessons learned on systems acquisition to enhance program management
			 throughout the Coast Guard;
							(v)the
			 templates and tools that will be used to support improved data gathering and
			 analysis for program management and oversight purposes, including the metrics
			 that will be utilized to assess the effectiveness of Coast Guard program
			 managers in managing systems acquisition efforts;
							(vi)a description in detail of how the Coast
			 Guard will promote a balanced workforce in which women and members of racial
			 and ethnic minority groups are appropriately represented in Government service;
			 and
							(vii)the methods by
			 which the accountability of program managers for the results of acquisition
			 programs will be increased.
							303.Recognition of Coast
			 Guard personnel for excellence in acquisition
				(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Commandant shall commence implementation of a program to
			 recognize excellent performance by individuals and teams comprised of officers,
			 members, and employees of the Coast Guard that contributed to the long-term
			 success of a Coast Guard acquisition program or project.
				(b)ElementsThe
			 program required by subsection (a) shall include the following:
					(1)Specific award
			 categories, criteria, and eligibility and manners of recognition.
					(2)Procedures for the
			 nomination by personnel of the Coast Guard of individuals and teams comprised
			 of officers, members, and employees of the Coast Guard for recognition under
			 the program.
					(3)Procedures for the
			 evaluation of nominations for recognition under the program by one or more
			 panels of individuals from the Government, academia, and the private sector who
			 have such expertise and are appointed in such manner as the Commandant shall
			 establish for the purposes of this program.
					(c)Award of cash
			 bonusesAs part of the program required by subsection (a), the
			 Commandant, subject to the availability of appropriations, may award to any
			 individual recognized pursuant to the program a cash bonus to the extent that
			 the performance of such individual so recognized warrants the award of such
			 bonus.
				304.Enhanced status quo
			 officer promotion systemChapter 11 of title 14, United States Code,
			 is amended—
				(1)in section
			 253(a)—
					(A)by inserting
			 and after considered,; and
					(B)by striking
			 , and the number of officers the board may recommend for
			 promotion;
					(2)in section
			 258—
					(A)by inserting
			 (a) In
			 general.— before the existing text;
					(B)in subsection (a)
			 (as so designated) by striking the colon at the end of the material preceding
			 paragraph (1) and inserting —; and
					(C)by adding at the
			 end the following:
						
							(b)Provision of
				direction and guidance
								(1)In addition to the
				information provided pursuant to subsection (a), the Commandant may furnish the
				selection board—
									(A)specific direction
				relating to the needs of the Coast Guard for officers having particular skills,
				including direction relating to the need for a minimum number of officers with
				particular skills within a specialty; and
									(B)any other guidance
				that the Commandant believes may be necessary to enable the board to properly
				perform its functions.
									(2)Selections made
				based on the direction and guidance provided under this subsection shall not
				exceed the maximum percentage of officers who may be selected from below the
				announced promotion zone at any given selection board convened under section
				251 of this
				title.
								;
					(3)in section 259(a),
			 by inserting after whom the board the following: , giving
			 due consideration to the needs of the Coast Guard for officers with particular
			 skills so noted in specific direction furnished to the board by the Commandant
			 under section 258 of this title,; and
				(4)in section 260(b),
			 by inserting after qualified for promotion the following:
			 to meet the needs of the service (as noted in specific direction
			 furnished the board by the Commandant under section 258 of this
			 title).
				305.Coast Guard
			 acquisition workforce expedited hiring authority
				(a)In
			 generalFor purposes of sections 3304, 5333, and 5753 of title 5,
			 United States Code, the Commandant may—
					(1)designate any
			 category of acquisition positions within the Coast Guard as shortage category
			 positions; and
					(2)use the
			 authorities in such sections to recruit and appoint highly qualified persons
			 directly to positions so designated.
					(b)LimitationThe
			 Commandant may not appoint a person to a position of employment under this
			 subsection after September 30, 2012.
				
	
		
			Passed the House of
			 Representatives July 29, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
